Title: To Alexander Hamilton from William Skinner, 11 August 1791
From: Skinner, William
To: Hamilton, Alexander



United States Loan Office [Hillsboro] North CarolinaAugust 11th. 1791.
Sir.

In about eight or ten days after my inclosing you the Extract from the Council Books, the Comptroller of the State agreable to his instructions came forward with a small part of the Certificates collected from his office, with an intent to begin the business of subscribing in my office in behalf of the State for the Certificates in his and the Treasy. offices; this Subscription I considered it my duty to refuse admiting until I should receive your particular directions respecting that business, In consequence of my refusal another attempt was made two days past by the Comptroller to subscribe for the Certificates in his own name, this Subscription I also considered it my duty not to admit of, as it was going expressly contrary to the advice of the Council, and in a manner might be deemed sporting with the public property, for an individual to fund the Pub Securities in his own name; I am apprehensive the Governor of the State (who has the business much at heart) will perhaps throw the Certificates into several hands that I may not suspect, and by that means obtain his wishes, however I shall be as much on my guard as possible to prevent the Subscription taking place until I receive your particular orders, but it is possible it may be accomplished by hands which I may not mistrust. The Checks to the small indents issued Mr. Jas Green for the May & April Money, I am told is in the possession of the Admr. of Mr. Green but will not be delivered up without your orders and that cannot be accomplished so as to answer any good purpose before the first of October.
I am most respectfully   Your most obedient Servant

W Skinner.
The Honble. Alexander Hamilton Esqr.

